Citation Nr: 1629564	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for prostate cancer residuals, prior to December 1, 2013, and in excess of 20 percent thereafter, to include whether the reduction in rating from 40 percent to 20 percent was proper.

2.  Entitlement to service connection for a digestive disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for fatigue with a decrease in physical stamina, to include as secondary to service-connected prostate cancer.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This appeal is before the Board of Veterans' Appeals (Board) from October 2011, March 2012, September 2013, and April 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Board remanded the Veteran's appeal as to the issues of increased rating for prostate cancer and service connection for headaches and a digestive disability with instruction to obtain outstanding records and provide the Veteran with VA examinations.  The Veteran's TDIU claim was also remanded as intertwined, and his appeal of the reduction of his prostate cancer rating was remanded for the issuance of a statement of the case.  A statement of the case was issued in September 2015, the Veteran underwent VA examinations in February 2016, and the Veteran did not reply to requests to identify outstanding private treatment records.  The Board is therefore satisfied that the instructions in its remand of January 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for headaches and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 1, 2013, the Veteran's prostate cancer was in remission and residuals were not productive of renal dysfunction or of leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

2.  From December 1, 2013, the Veteran's prostate cancer was in remission and residuals were not productive of renal dysfunction, urinary retention requiring intermittent or continuous catheterization, leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than twice daily, or urinary frequency with a daytime voiding interval less than one hour or awakening to void five or more times per night.  

3.  An adequate January 2013 VA examination disclosed improvement in the Veteran's prostate cancer residuals.

4.  The Veteran does not suffer a current digestive disability.

5.  Fatigue with a decrease in physical stamina is not related to service-connected prostate cancer or to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for prostate cancer residuals, prior to December 1, 2013, and in excess of 20 percent thereafter, have not been met; the reduction in rating for prostate cancer residuals from 40 percent to 20 percent was proper.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.344(c), 4.1, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2.  The criteria for service connection for a digestive disability, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for fatigue with a decrease in physical stamina, to include as secondary to service-connected prostate cancer, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated December 2010 and January 2012.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his prostate cancer residuals in June 2011, September 2011, January 2013, and February 2016, and of his claimed digestive disability in February 2016.  Additionally, the January 2013 VA examination provided an adequate opinion regarding the Veteran's claimed fatigue with a decrease in physical stamina.  The Board finds that these examinations and their associated reports taken together were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Prostate Cancer Rating and Reduction

The Veteran claims higher evaluations for his prostate cancer residuals, and that the rating reduction therefor from 40 to 20 percent was improper.  

In October 2011, the RO rendered a rating decision awarding the Veteran service connection for the residuals of prostate cancer, and granting a 40 percent rating therefor.  In a September 2013 rating decision, the RO reduced this rating from 40 percent to 20 percent, effective December 1, 2013.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and 30 days to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i).

In January 2013, the RO issued the Veteran a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  In the notice letter accompanying the rating action, the RO informed the Veteran that he had 60 days to submit additional evidence showing that his compensation payments should be continued at their present level, and 30 days from the date of the notice letter to request a predetermination hearing.  The Veteran did not request a hearing, nor did he submit evidence during the 60-day period, with the exception of a single March 2013 statement describing his symptoms. 

In a September 2013 rating decision, the RO effectuated the reduction from 40 percent to 20 percent.  The effective date of the reduction was December 1, 2013, which was after the last day of the month in which the 60-day period from the September 5, 2013, notice of the rating action ended.  See 38 C.F.R. § 3.105(e).

Therefore, VA complied with the procedural due process requirements of 38 C.F.R. § 3.105(e), and there is no prejudice to the Veteran in adjudicating this appeal.  The Board otherwise finds that the reduction of the Veteran's evaluation for prostate cancer residuals was proper.  Service connection for prostate cancer was effective October 2010, less than five years prior to the reduction.  Reduction is therefore warranted if adequate reexamination disclosed improvement in his prostate cancer residuals.  The Board finds that such improvement is evident in the Veteran's January 2013 VA examination.  Specifically, the January 2013 VA examination found urinary frequency, with a voiding interval of between one to two hours and nighttime voiding three to four times per night.  This finding represents an improvement from the prior finding of the need to urinate once per hour and five or more times per night at his September 2011 VA examination.  As discussed in more detail below with regard to assigning the proper rating, the Board finds that this improvement warrants an appropriate reduction in rating from 40 percent to 20 percent.  For these reasons, the Board finds that the reduction of the Veteran's evaluation for prostate cancer residuals was proper.  

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  Under this code, a 100 percent rating is warranted for malignant neoplasms, and, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  As discussed below, there are no symptoms of renal dysfunction, and so the Veteran's prostate cancer residuals are evaluated for voiding dysfunction under the following criteria.

Voiding dysfunction is rated based on urinary frequency, leakage, or obstructed voiding, whichever is predominant.  For urinary frequency, the Veteran's current 20 percent evaluation is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night.  A maximum 40 percent evaluation is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

For urinary leakage, the Veteran's current 20 percent evaluation is warranted for leakage or incontinence requiring the wearing of absorbent materials which must be changed fewer than 2 times per day.  A higher 40 percent evaluation is warranted for leakage or incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A maximum 60 percent evaluation is warranted for leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

For obstructed voiding, the Veteran's current 20 percent evaluation is not available in the criteria.  A maximum 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.  

In his October 2010 claim, the Veteran reported difficulty holding his bladder due to prostate cancer residuals.

The Veteran underwent a VA examination in June 2011.  He had undergone radiation therapy from February to April of 2009 for his malignancy.  He reported fever, chills, anorexia, fatigue, and lethargy.  Regarding urination, he reported hesitancy and difficulty starting a stream, a weak or intermittent stream, straining to urinate, and dribbling.  He did not have dysuria, hematuria, urethral discharge, frequency, or nocturia.  He reported intermittent urinary leakage which required no pad, absorbent material, or appliance.  He denied obstructive voiding.  There was no history of urinary tract stones, renal failure, renal dysfunction, acute nephritis, or hydronephrosis.  Blood and urine tests were normal.  The examiner found that the Veteran's prostate cancer did not affect his usual occupation.

The Veteran underwent a second VA examination in September 2011.  He reported flank pain, chills, anorexia, fatigue, lethargy, and weakness.  Regarding urination, he reported dysuria, hesitancy and difficulty starting a stream, a weak or intermittent stream, straining to urinate, and dribbling.  He reported frequency and nocturia, with the need to urinate once per hour and five or more times per night.  He did not have hematuria or urethral discharge.  He reported intermittent urinary leakage which required no pad, absorbent material, or appliance.  He denied obstructive voiding.  Blood and urine tests were normal.  The examiner diagnosed the Veteran with prostate cancer in remission with urinary incontinence and erectile dysfunction.  The examiner found that the Veteran's urinary frequency caused functional impairment to his ability to work and conduct daily activities.  

The Veteran underwent a third VA examination in January 2013.  He reported worsened urinary frequency, with a voiding interval of between one to two hours and nighttime voiding three to four times per night.  The examiner noted a voiding dysfunction that did not require the wearing of absorbent material or an appliance.  The Veteran exhibited hesitancy, slow or weak stream, and decreased force of stream, but no symptoms were of a marked degree.  There were no kidney issues.  Urinalysis was normal.  The examiner noted that the Veteran's prostate cancer was in remission and did not impact his ability to work.

In a March 2013 statement, the Veteran reported that he experiences frequent urges to urinate, weak streams, dribbling, and nocturia.  He stated that he plans to start wearing Depends.  He also included a voiding diary, which, on balance, corroborated the voiding intervals and nighttime voiding reported at his January 2013 VA examination.

In a September 2013 statement, the Veteran argued that his rating should not have been reduced on the basis of one prostate-specific antigen (PSA) test.  He reported that he now has a voiding interval of 30-40 minutes and wears Depends, which he changes 3-5 times per day.  In a July 2014 statement, he again argued that his rating should not have been reduced on the basis of one PSA test, and reported weakness, frequent urination, weak stream, incomplete voiding, and leakage.  

The Veteran underwent a fourth VA examination in February 2016.  The examiner found that the Veteran's voiding dysfunction caused urine leakage requiring absorbent materials which must be changed less than 2 times per day.  No appliance was required.  His voiding dysfunction further caused increased urinary frequency, with daytime voiding intervals between 1 and 2 hours and awakening 3-4 times per night to void.  The Veteran exhibited hesitancy, slow or weak stream, and decreased force of stream, but no symptoms were of a marked degree.  The examiner noted that the Veteran's voiding dysfunction impacted his ability to work due to his need for easy access to toilet facilities.

As an initial matter, the Board finds that the evidence establishes that the Veteran's prostate cancer is in remission and has been for the entirety of the period subject to appeal.  For prostate cancer in remission, higher ratings are available for residuals that manifest as voiding dysfunction or renal dysfunction, whichever is predominant.  Because the record contains no evidence of renal function whatsoever, such criteria are not subject to further analysis by the Board in this decision, and the Board's analysis consists of voiding dysfunction only.  Additionally, the Board notes that the evidence reflects that the Veteran's prostate cancer has led to erectile dysfunction.  The Veteran has already been assigned a noncompensable rating and special monthly compensation for such dysfunction, and he has not appealed these awards.  The Veteran's erectile dysfunction is therefore beyond the scope of this appeal.  The Board further recognizes that the Veteran also attributes his symptoms of fatigue and loss of physical stamina to his prostate cancer, but these symptoms are addressed as a service connection claim below.

As to the period prior to December 1, 2013, the Board finds that the evidence does not warrant an evaluation in excess of 40 percent for the Veteran's prostate cancer residuals.  The only higher evaluation available is a 60 percent rating, warranted for leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  The Board finds that the evidence weighs against such manifestations.  The Veteran first indicated that he would soon begin wearing absorbent materials in a March 2013 statement.  Subsequently, he reported changing his absorbent materials 3-5 times per day in a September 2013 statement.  Changing absorbent materials 3-5 times per day suggests an average of 4 changes, not more than 4.  To the extent that it suggests the possibility of more than 4 changes daily, the Board finds this statement to be of minimal probative value.  In the same statement, the Veteran referred to voiding intervals of 30-40 minutes.  In statements made to VA examiners both before and after, his voiding intervals were much larger, and the voiding diary he supplied in March 2013 showed intervals between one and two hours.  Similarly, the subsequent February 2016 VA examination found that the Veteran changed his absorbent materials less than twice daily.  The Board thus finds the statements made in a medical setting to be more consistent and credible.  For these reasons, the Board finds that the evidence does not warrant an evaluation in excess of 40 percent for the Veteran's prostate cancer residuals for the period prior to December 1, 2013.

As to the period from December 1, 2013, the Board finds that the evidence does not warrant an evaluation in excess of 20 percent for the Veteran's prostate cancer residuals.  Higher evaluations are warranted for urinary retention requiring intermittent or continuous catheterization, leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than twice daily, or urinary frequency with a daytime voiding interval less than one hour or awakening to void five or more times per night.  The Board finds that the evidence weighs against such manifestations.  There is no evidence in the record of catheterization.  Both the January 2013 and February 2016 VA examinations reflect daytime voiding intervals between 1 and 2 hours and awakening 3-4 times per night to void.  The voiding diary provided by the Veteran in March 2013 is consistent with these numbers.  Similarly, the February 2016 VA examination found that the Veteran's absorbent materials required changing less than twice daily.  The only evidence of more serious urinary frequency and leakage is found in the Veteran's September 2013 statement, which is prior to December 1, 2013 and lacks credibility for the reasons described above.  For these reasons, the Board finds that the evidence does not warrant an evaluation in excess of 20 percent for the Veteran's prostate cancer residuals for the period from December 1, 2013.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's prostate cancer.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including frequent urination and urinary leakage, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his prostate cancer residuals are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Digestive Disability

The Veteran claims service connection for a digestive disability.  Specifically, in his October 2010 claim, the Veteran reported that he suffered from hiatal hernias possibly secondary to PTSD.



Service treatment records do not reflect any symptoms of or treatment for a digestive disability, with the exception of vomiting and nausea that occurred in March 1968 at which time the Veteran was diagnosed with an upper respiratory infection.  No digestive disability was noted at the Veteran's July 1969 separation examination.

In his November 2011 notice of disagreement, the Veteran reported that he suffered an episode of botulism in service, and now has a hiatal hernia due to PTSD.

The Veteran underwent a VA examination in February 2016.  He reported a condition with an onset in the 1980s.  He reported intolerance for spicy foods, lower abdomen pain, and the occasional bloody stool after a constipated bowel movement, occurring 2-3 times per month.  He further reported that a company doctor told him he had a hiatal hernia.  He did not take medication for these symptoms.  The examiner found no pathology to render a diagnosis.  The examiner further found that the Veteran's report of botulism in service was an unreliable self-diagnosis, as botulism is a rare disease with a high mortality rate, and the likelihood of such a disease going unrecorded in his service treatment records is low.

The Board finds that the evidence weighs against a finding of a current digestive disability.  The VA examiner's opinion is highly probative.  It explained that the symptoms described by the Veteran, both in service and currently together, do not fit the criteria of any current digestive disability.  The Board finds this opinion more credible than the Veteran's self-diagnosis due to the examiner's medical expertise.  Furthermore, the credibility of the VA examiner's opinion is bolstered by the lack of medical treatment records reflecting any diagnosis of a current digestive disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current digestive disability and service connection must therefore be denied.


Fatigue

The Veteran claims service connection for fatigue to include loss in physical stamina.

Service treatment records do not reflect any symptoms of or treatment for fatigue, and no such disability was noted at the Veteran's July 1969 separation examination.

At his January 2013 VA examination for prostate cancer, the Veteran reported fatigue and loss of stamina.  Specifically, he reported getting "tired all over" with activity.  He was no longer able to cut firewood or play a full round of golf, though he was still able to do housework, light yardwork, and walking a quarter to half mile per day.  The examiner opined that this fatigue is related to age and not a residual of prostate cancer treatment.  This opinion was based on the rationale that most fatigue related to prostate cancer and radiation treatment would be resolved within one year of the treatment's conclusion.

In a September 2013 statement, the Veteran reported that his radiation treatment caused fatigue and loss of stamina.

In May 2015, the Veteran submitted information from the Mayo Clinic which explains how cancer and cancer treatment can cause fatigue.  The information states that fatigue may occur episodically and last just a short while or may last for several months after completion of treatment.

The Board finds that the evidence weighs against a finding that the Veteran's fatigue with loss in physical stamina is related to prostate cancer or service.  The VA examiner's opinion is highly probative.  It explains how fatigue is normal for a person of the Veteran's age, and how any fatigue associated with prostate cancer or treatment thereof would typically be resolved within one year of the conclusion of treatment.  The Board finds this opinion more credible than the Veteran's self-diagnosis due to the examiner's medical expertise.  Furthermore, the credibility of the VA examiner's opinion is bolstered by the fact that it is supported by the information from the Mayo Clinic supplied to VA by the Veteran, which notes that fatigue may occur episodically and last just a short while, or may last for several months after completion of treatment.  The Board further notes that the Veteran's initial claim for prostate cancer was filed approximately 18 months after the conclusion of his radiation treatment.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's fatigue with loss in physical stamina is related to prostate cancer or service, and service connection is therefore denied. 


ORDER

The reduction in rating from 40 percent to 20 percent for prostate cancer was proper; an initial evaluation in excess of 40 percent for prostate cancer, prior to December 1, 2013, and in excess of 20 percent thereafter is denied.

Service connection for a digestive disability, to include as secondary to PTSD, is denied.

Service connection for fatigue with a decrease in physical stamina, to include as secondary to service-connected prostate cancer, is denied.


REMAND

The Veteran claims service connection for headaches.  Service treatment records reflect that in March 1968 the Veteran reported dizziness, shortness of breath, headaches, productive cough, chills, and feverishness.  He was diagnosed with an upper respiratory infection, and continued treatment for several days.  In March 1969 the Veteran reported headaches and a sore throat and was diagnosed with tonsillitis.  Headaches were not noted at the Veteran's July 1969 separation examination.  

In his November 2011 claim, the Veteran reported that while serving in Vietnam his base came under rocket attack.  He stated that a rocket explosion threw him against the wall of the bunker and knocked him unconscious for one hour.  He stated that he did not seek medical treatment upon waking.  He reported current headaches occurring 2-3 times per month.

In July 2014, the Veteran submitted a statement from his fellow soldier stating that they both were thrown back by an explosion at the entrance of a bunker and suffered concussions.

In February 2016, the Veteran underwent a VA examination.  He reported headache pain on both sides of the head that worsens with physical activity.  Headaches less than one day and were accompanied by nausea and sensitivity to light.  The examiner found that the Veteran's symptoms were non-prostrating and were not characteristic of migraine headaches.  The examiner opined that it was less likely than not that the Veteran's headaches were caused by service.  This opinion was based on the rationale that there was no diagnosis of headaches beyond his 1969 diagnosis of tonsillitis.  

The Board finds that the VA examiner's opinion is inadequate.  While it refers to the headaches documented in the Veteran's service treatment records, no mention is made of the head injury reported by the Veteran and corroborated by his fellow soldier.  The Board finds that this incident as described is consistent with the Veteran's service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  Remand is therefore necessary for a new opinion to determine whether his current headaches could have been caused by a concussion suffered as described by the Veteran.

Additionally, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with any rating that may be assigned for headaches, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Obtain a VA addendum opinion from the examiner who conducted the February 2016 examination; or if unavailable, another appropriated examiner.  Following a review of the claims file, the examiner should diagnose any headache disability suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service, with specific reference to the explosion incident described by the Veteran in his November 2011 claim.     

If the examiner determines that a new examination is necessary to fully answer the question above, such examination should be undertaken. All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


